Citation Nr: 0008486	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1979.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1995 RO decision which denied an 
increase in a 20 percent rating for the veteran's service-
connected low back disorder, then described as chronic low 
back strain with L5-S1 radiculopathy.  Following a February 
1997 hearing at the RO before a hearing officer, the RO 
assigned a 40 percent rating for the veteran's service-
connected low back disability, restyled as herniated lumbar 
disc at L4-L5 and L5-S1 with radiculopathy.  The veteran 
appeals for a higher rating.  

The Board notes that in statements dated in September 1998 
and May 1999 the veteran expressed a desire for a hearing at 
the RO before a member of the Board (i.e., a Travel Board 
hearing).  However, the veteran's representative thereafter 
indicated in a memorandum that the veteran did not want such 
a hearing and instead desired that his claims file be 
forwarded to the Board for consideration.  


FINDING OF FACT

The veteran's service-connected low back disability, 
including herniated lumbar disc at L4-L5 and L5-S1 with 
radiculopathy, is productive of not more than severe 
intervertebral disc syndrome, severe lumbosacral strain, and 
severe limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1974 to April 
1979.  A review of his service records shows treatment for 
low back strain.

In a June 1981 decision, following a VA examination, the RO 
granted service connection for lumbosacral strain, and 
assigned a noncompensable rating.  The veteran appealed the 
assigned rating.  In an April 1983 decision, the Board 
determined that manifestations of the veteran's service-
connected lumbosacral strain warranted a 10 percent rating.  
In a June 1983 decision, the RO implemented the Board's 
decision and assigned a 10 percent rating for lumbosacral 
strain.  

VA medical records from 1984 to 1990 show continued 
complaints of low back pain, and the veteran underwent a VA 
examination in 1990.

In a January 1991 decision, the RO assigned an increased 20 
percent rating for the veteran's service-connected 
lumbosacral strain.

VA outpatient records in 1993 show the veteran complained of 
worsening chronic low back pain.  A July 1994 VA outpatient 
record shows the veteran complained of increased back pain on 
prolonged walking or standing.  He denied numbness or 
tingling in the extremities.  An examination revealed 
decreased sensation in the S1 distribution, tenderness to 
palpation over the left sacroiliac joint, deep tendon 
reflexes that were 2+ and equal bilaterally, and a negative 
Romberg's sign.  VA X-rays of the lumbosacral spine in August 
1994 show L5-S1 disc space narrowing which suggested the 
possibility of disc pathology, and straightening of the spine 
which was probably associated with muscle spasm.  A November 
1994 VA outpatient record shows the veteran complained of 
persistent left leg and low back pain.  An examination 
revealed in part a markedly tender sacroiliac joint.  The 
veteran received an injection and had good relief of pain.  
He received another injection with good relief in January 
1995.  

In March 1995, the veteran submitted his current claim for an 
increased rating for his service-connected low back disorder.  

VA outpatient records show that in March 1995 the veteran 
complained of chronic low back pain with greater intensity 
and greater pain on the right side.  He requested a letter 
stating he was unable to work secondary to pain.  It was 
noted he had pain relief following two prior injections.  In 
May 1995, he was seen with chronic low back pain.  An 
examination revealed some tenderness over the lower lumbar 
spine, good strength bilaterally in the lower extremities, 
and negative straight leg raising bilaterally.  

On a June 1995 VA examination, the veteran complained of 
continuous and progressively worsening back pain.  He 
reported that prolonged postures increased his pain.  He 
complained of left leg pain radiating below the left knee and 
a feeling of numbness in the anterior thigh and left side.  
He reported he was not working.  He was medicated with Elavil 
and Motrin.  On examination, the cranial nerve, reflexes, 
motor, sensation, coordination, and gait were all 
unremarkable.  The impression was low back pain.  

A June 1995 VA magnetic resonance imaging (MRI) study of the 
lumbar spine revealed disc herniation at L4-5 and L5-S1 and 
mild facet hypertrophic degenerative changes at L4-5 and L5-
S1.  The study noted that despite these changes there was no 
compromise of the canal, recesses, or neural foramina at L4-5 
and L5-S1.  

On a June 1995 VA electromyograph (EMG) nerve conduction 
study, the veteran complained of low back pain and left leg 
pain.  Testing was performed in the left lower extremity.  
The impression indicated that the EMG nerve conduction 
velocity test was consistent with L5-S1 radiculopathy.  

VA outpatient records show that in July 1995 the veteran 
reported that he had lower back pain that sometimes burned 
and radiated from the low back to his left hip and down the 
outside of his thigh to the knee.  He reported having 
cortisone injections in the past that had given relief that 
lasted only hours and other medication for pain which made 
him too groggy.  In September 1995, he complained of low back 
pain with radiation of pain to the left buttocks.  An 
examination revealed full sensation and 5/5 strength in the 
muscles of the lower extremities.  He received a steroid 
injection for relief of pain in the sacroiliac area.  

In an October 1995 decision, the RO denied an increase in a 
20 percent rating for the veteran's service-connected low 
back disorder, restyled as chronic low back strain with L5-S1 
radiculopathy.  The veteran indicated his disagreement with 
this decision in November 1995.  

VA outpatient records show that in November 1995 the veteran 
was seen for chronic low back pain.  He denied any numbness 
or tingling.  An examination revealed good peripheral pulses 
bilaterally in the extremities, negative straight leg 
raising, and motor strength of 5/5 in the extremities.  In 
January 1996, the veteran reported that his low back pain 
radiated to his hips and sometimes into his thigh and down to 
his knee.  He claimed the pain was worse with activity and 
sitting.  Physical therapy and a back brace were prescribed.   

In his March 1996 substantive appeal, the veteran indicated 
that his back was painful 24 hours a day and that he did not 
attribute the pain to a strain.  He claimed that he could not 
sleep at night or sit for a long time and that nothing helped 
his condition.  

A March 1996 VA outpatient record indicates the veteran 
requested a cortisone injection for his low back pain.  An 
examination revealed tenderness over the lumbosacral spine 
and left paraspinals, negative straight leg raising, knee and 
ankle jerks that were 2+ and equal, and 5/5 strength in the 
lower extremities.  

On a July 1996 VA examination, the veteran complained of 
constant pain across the low back with radiation to the left 
knee and occasionally the right knee upon strenuous 
activities.  The veteran also complained of a tingling 
sensation in his lower legs at times.  He reported that he 
had been unable to work since his discharge from service due 
to back pain and an inability to stand or sit for any length 
of time.  He reported he found it difficult to do anything 
for prolonged periods of time and indicated that sitting, 
bending, and lifting were particularly painful.  He stated he 
was treated with Elavil, Motrin, and Tylenol.  On 
examination, there was tenderness at L5 and over the left 
sciatic notch.  His flexion was restricted to 60 degrees by 
muscular spasm and pain, and lateral bending was restricted 
to 15 degrees.  A neurological examination of the lower 
extremities was negative.  Straight leg raising was positive 
bilaterally.  The diagnosis was herniated lumbar disc at L4-5 
and L5-S1.  

In an August 1996 letter, the veteran claimed that his low 
back disorder warranted a 60 percent rating.  He stated that 
he had back pains 24 hours a day with no relief.

On a September 1996 VA outpatient record, the veteran 
complained of spasms and pain localized to the low back which 
woke him up at night.  He reported occasional pain down the 
left leg that was not persistent.  He reported that he used a 
back brace intermittently.  He denied any chronic numbness or 
weakness in the legs.  An examination revealed he was able to 
get on his heels and toes without difficulty.  Light touch 
sensation over the L3 through S1 distribution was equal 
bilaterally.  Motor strength in the lower legs was 5/5 
bilaterally.  Knee and ankle jerks were 2+ bilaterally.  The 
doctor diagnosed the veteran with chronic low back pain 
resistant to conservative therapy and noted that there were 
no neurologic findings.  

At a February 1997 RO hearing, the veteran testified that he 
had constant low back pain that was not completely relieved 
by medication; that he once received therapy three times a 
week but not any longer; that he was unable to work due to 
restrictions in sitting all day, walking more than a couple 
of blocks, and standing for a prolonged period; that since 
his discharge from service he has had no gainful employment 
except for working temporary odd jobs, such as driving a 
truck, due to his back condition; that his pain traveled from 
one side of his back to the other and woke him up at night; 
that he has received cortisone shots for pain relief, which 
lasted about 72 hours; that he wore a back brace; that he 
still had pain radiating down his left leg; that he was 
considering undergoing surgery on his lumbar disc; that he 
did not drive; and that he tried to keep moving around 
because bed rest aggravated his back condition.

VA outpatient records show that in March 1997 the veteran 
complained of bilateral hip pain which seemed sciatic in 
nature.  Later in the month he complained of right-sided back 
pain radiating around to the right flank and to the right 
knee.  The diagnosis was right flank pain secondary to muscle 
strain.  In April 1997, the veteran complained of pain in the 
right lower back over the sacroiliac joint and occasional 
shooting pains down the right leg.  An examination revealed 
tenderness to palpation over the right sacroiliac joint, 
negative straight leg raising, and deep tendon reflexes that 
were 1+ and equal bilaterally in the lower extremities.  

In a June 1997 decision, the RO assigned an increased 40 
percent rating for the veteran's service-connected back 
disorder, restyled as herniated lumbar disc at L4-5 and L5-S1 
with radiculopathy.    

VA outpatient records show that in July 1997 the veteran 
complained of continuing back pain that woke him up at night.  
In September 1997, he reported his low back pain was 
constant, waxing and waning in intensity throughout the day.  
An examination revealed limited range of motion due to pain, 
negative straight leg raising, sensation to light touch that 
was equal throughout, 5/5 strength in the lower extremities, 
and knee and ankle reflexes that were equal bilaterally.  The 
impression was low back pain with no physical findings.  In 
January 1998, the veteran reported that physical therapy 
helped his back pain greatly to the point where he was only 
taking medication on an as-needed basis and his function was 
almost normal.  

On a February 1998 VA examination, the veteran reported that 
he had been unable to work full-time since discharge from the 
service and that he had engaged in odd jobs part-time until 
1982 when such work became impossible due to back pain.  He 
reported taking Tylenol and Ibuprofen.  On examination, there 
was tenderness on palpation of the lower lumbar spine, over 
the left sciatic notch, and over the left sacroiliac joint.  
His range of motion was limited due to pain:  forward flexion 
was 45 degrees, backward extension was 10 degrees, side 
bending was 10 degrees, and rotation was 20 degrees.  Deep 
tendon reflexes at the knees and ankles were normal, and 
there was normal sensation to touch in all the dermatomes of 
the legs and feet.  Straight leg raising was positive 
bilaterally at 45 degrees.  The diagnosis was low back pain 
with herniated disc at L4-5 and L5-S1 without neurological 
evidence of motor or sensory nerve compression.  

On a July 1999 VA examination, the veteran reported (in 
correction of his previously recorded history) that he worked 
in a fire department from 1980 to 1989 when he was compelled 
to move to Texas in order to care for an ailing parent.  He 
reported that he subsequently attempted to work as a truck 
driver but that he could not continue because his back 
condition had become too severe to withstand the jostling and 
bumping in that occupation.  He stated he has not worked 
since 1989.  He complained that since 1996 his back pain has 
worsened and become more constant.  He reported that he had 
constant pain in the left side of his low back, numbness in 
his left leg, and pain going down across the low back and 
down the right leg to below the knee.  The veteran complained 
that it was extremely painful to bend, even to put on 
clothing for which he needed assistance.  He reported that he 
did not drive and that sitting, standing, or walking for any 
length of time caused increased pain.  He stated he was 
treated with such medications as Motrin, Elavil, and Tylenol.  
On examination, there was tenderness over the lower lumbar 
spine.  His flexion was restricted to 20 degrees by muscular 
spasm and pain.  Lateral bending was restricted to 15 
degrees.  There was no sciatic notch tenderness.  Straight 
leg raising was positive bilaterally.  Deep tendon reflexes 
were active and equal bilaterally.  The diagnosis was 
herniated discs at multiple levels of the lumbar spine with 
radiculitis.  




II.  Analysis

Initially, it is noted that the veteran's claim for an 
increase in a 40 percent rating for a low back disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The current 40 percent rating for the veteran's low back 
disability is the maximum rating permitted for limitation of 
motion of the lumbar spine, and such is assigned when there 
is severe limitation of motion.  38 C.F.R. § 4.71a, Code 
5292.  A rating of 40 percent is also the maximum rating for 
lumbosacral strain, and such is assigned when the condition 
is severe.  38 C.F.R. § 4.71a, Code 5295.

The veteran's low back disability has most recently been 
classified as herniated lumbar disc at L4-L5 and L5-S1 with 
radiculopathy, and may be rated as intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Code 5293.  Under this 
code, a 40 percent rating is warranted for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

In this case, the veteran contends that his low back disorder 
evidences a greater degree of impairment than that reflected 
in his currently assigned 40 percent evaluation.  As noted 
above, whether the appropriate rating for intervertebral disc 
syndrome is 40 percent or 60 percent turns on whether the 
veteran's symptoms are pronounced, with persistent symptoms 
and little intermittent relief (60 percent), or whether the 
symptomatology is severe, with intermittent relief (40 
percent).  A review of the VA medical evidence shows that his 
condition does not meet the criteria for a 60 percent rating 
under Code 5293.  In July 1994, an examination revealed 
decreased sensation in the S1 distribution, but deep tendon 
reflexes were 2+ and equal.  The veteran had good relief of 
low back pain with injections in November 1994 and January 
1995.  On his June 1995 VA examination, the veteran 
complained of radiating pain into the left leg and a feeling 
of numbness in the lower extremity; however, there were no 
neurological findings on the examination.  A subsequent June 
1995 MRI of the lumbar spine showed disc and degenerative 
changes at L4-5 and L5-S1; nevertheless, the canal, recesses, 
and neural foramina at these levels were not compromised.  
Outpatient records in September 1995, November 1995, and 
March 1996 did not show any neurological findings on 
examinations.  

On his July 1996 VA examination, there was limitation of 
motion of the lumbar spine due to muscular spasm and pain, 
and positive straight leg raising; however, neurological 
examination of the veteran's lower extremities was negative.  
Again, outpatient records in September 1996, April 1997, and 
September 1997, did not show any significant neurological 
findings associated with the veteran's low back disorder on 
examinations.  In January 1998, the veteran reported that 
physical therapy enabled him to function almost normally and 
only take pain medication on an as-needed basis.  On a 
February 1998 VA examination, there was no neurological 
evidence of motor or sensory nerve compression in regard to 
his herniated disc at L4-5 and L5-S1.  Finally, on a July 
1999 VA examination, there was significant limitation of 
motion of the lumbar spine due to muscular spasm and pain, 
and positive straight leg raising; however, deep tendon 
reflexes were active and equal.  

The veteran's overall disability picture demonstrates that he 
does not have intervertebral disc syndrome which is 
pronounced in degree.  Medical records note the veteran's 
complaints of constant back pain.  However, these records do 
not provide objective evidence that the veteran persistently 
experiences other symptomatology such as muscle spasm, 
sciatic neuropathy, or diminished reflexes indicative of disc 
disease.  Based on a comprehensive review, the Board 
concludes that the weight of the evidence demonstrates no 
more than severe intervertebral disc syndrome, and thus a 
rating higher than 40 percent under Code 5293 is not 
permitted.   

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that the veteran's lumbar spine is limited in 
motion; however, the lumbar spine is not ankylosed (fixed in 
one position), let alone ankylosed in an unfavorable 
position.  Thus, a higher rating on such basis is not 
warranted.  

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), as requested by the veteran's representative 
in a March 2000 statement, is not warranted.  The Board does 
not have the authority to assign an extraschedular rating in 
the first instance, and under the circumstances of the 
present case there is no basis for the Board to refer the 
case to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's low back disorder does not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  The veteran claims that his low 
back condition prevents gainful employment, as evidenced by 
his unemployment in recent years.  However, he has given an 
inconsistent history of past employment and there is no 
medical evidence of greater occupational impairment due to 
his service-connected low back disorder.  Also, the veteran 
indicated at his hearing that he was considering low back 
surgery, but the post-service records do not show that he has 
been hospitalized as yet for his back disorder.  The degree 
to which the veteran's low back disorder impairs him 
industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  

In conclusion, the preponderance of the evidence is against 
the claim for an increase in the 40 percent rating for the 
low back disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a low back disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


